Citation Nr: 1708056	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-17 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction and angioplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from July 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2008.  A transcript is of record.  The claim was remanded by the Board in September 2008 and October 2010 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The claim for service connection for coronary artery disease, status post myocardial infarction and angioplasty, was granted by the RO in a March 2012 rating decision.  


CONCLUSION OF LAW

Regarding the issue of entitlement to service connection for coronary artery disease, status post myocardial infarction and angioplasty, there is no case or controversy before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2012 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction and angioplasty.  This represented a full grant of the benefit the Veteran sough on appeal, and there remain no allegation of error of fact or law for appellate consideration.  

Moreover, such fact was recognized by the Veteran's representative, who submitted a Motion to Dismiss Appeal in February 2017.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to  any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In light of the above, the Board does not have jurisdiction to review the appeal on the claim for service connection for coronary artery disease, status post myocardial infarction and angioplasty, and it is dismissed.


ORDER

The appeal for service connection for coronary artery disease, status post myocardial infarction and angioplasty, is dismissed.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


